In an action, inter alia, to recover damages for breach of contract and for indemnification, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Barone, J.), entered May 27,1999, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
*268The defendants made a prima facie showing that they had not engaged in culpable conduct with respect to the creation of the oil spill on their property (see, Mauro v McCrindle, 70 AD2d 77; cf., White v Long, 229 AD2d 178). The defendants further established that the contract with the plaintiff never went into effect, and that they therefore did not breach it by failing to indemnify the plaintiff for the amount it paid to have the oil spill remedied (cf., Grin v 345 E. 56th St. Owners, 212 AD2d 504). In response, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted summary judgment dismissing the complaint.
The plaintiffs remaining contention is without merit. Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.